IN THE UNITED STATES DISTRICT COURT ©
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

Vv.

DESHAWN MASSEY, JR., AKA RALPHIE
GIANNI, ET AL.,

 

Defendant.

Upon good cause shown, IT IS HEREBY ORDERED that the indictment in the above-
captioned case, all documents relating thereto, and this Order be sealed and placed in the custody
of the Clerk of Courts.

IT IS FURTHER ORDERED that upon the arrest of any/the defendant named in the
indictment, the indictment, all documents relating thereto, and this ORDER be unsealed.

IT IS FURTHER ORDERED that an Assistant United States Attorney of the Criminal
Division of the United States Attorney's Office for the Northern District of Ohio may obtain,
upon request and upon the arrest of any/the defendant, a certified copy of this indictment should
any/the defendant be located in another judicial district and a certified copy of this indictment is

needed for forwarding to that judicial district.

ea 3

  

% 4 a , é

3 wg tg aS ; # f

oe a oe fe bee bamies

eee OF a uP ee fe fig fig g Re
a EAA g Pree Be gy

UNITED STATES MAGISTRATE JUDGE

 
